Citation Nr: 1611817	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-04 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, claimed as tingling and numbness in the hands, to include as due to exposure to herbicides or as secondary to service-connected disability. 

2.  Entitlement to service connection for a generalized pain disorder, claimed as involving various joints and muscles, the eyes, and throat and identified as degenerative arthritis of the knees, ankles and wrists, as well as gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

Veteran served on active duty in the United States Army from October 1967 to October 1969.  The Veteran also reports subsequent Reserve service for a period of four years. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In March 2010, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims file. 

In July 2010, the Board remanded the matters on appeal to the RO for additional development, to include obtaining outstanding service treatment records and private medical records as well as providing the Veteran with a VA examination in conjunction with his claim.  The matters were returned to the Board, and remanded again to the RO for additional necessary development and compliance with prior remand instructions in January 2015.  The matters have been returned to the Board for appellate review. 

The issue of whether new and material evidence has been presented to reopen the claim of service connection for pancreatic cancer secondary to diabetes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA form 21-526EZ filed in January 2016, as well as February 17, 2016 VA 21-2507a, Request for Physical Examination.  Therefore, the Board does not have jurisdiction over it and this issue is referred to the AOJ for appropriate action.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to Agent Orange or other herbicide agents during that time.

2.  Peripheral neuropathy, claimed as tingling and numbness in the hands, did not manifest within one year after separation from active service, and is not shown to be causally or etiologically related to an in-service event, injury or disease, to have been caused or aggravated by another service-connected disability, or to be related to exposure to herbicides; no such disability of the upper extremities has been present during the pendency of the claim.

3.  Generalized pain disorder, claimed as involving various joints and muscles, the eyes, and throat and further identified as degenerative arthritis of the knees, ankles and wrists, as well as GERD, did not manifest within one year after separation from active service, and is not shown to be causally or etiologically related to an in-service event, injury or disease, to have been caused or aggravated by another service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy, claimed as tingling and numbness in the hands, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for generalized pain disorder, claimed as involving various joints and muscles, the eyes, and throat and identified as degenerative arthritis of the knees, ankles and wrists, as well as GERD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim, most recently in January 2015.  

The Board's remand instructed the RO to: (1) provide the Veteran with adequate notice as to the criteria for secondary service connection; (2) obtain an addendum opinion as to the issue of generalized pain disorder; (3) afford the Veteran examination with regard to the peripheral neuropathy claim; (4) readjudicate the claim.

VA sent a March 2015 letter providing adequate notice to the Veteran as directed.  Thereafter, an opinion with regard to the generalized pain claim and an examination as to peripheral neuropathy were obtained.  The RO readjudicated the generalized pain claim in a May 2015 Supplemental Statement of the Case (SSOC), and the peripheral neuropathy claim in an August 2015 SSOC.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by an April 2007 letter of the evidence and information necessary to substantiate his claims and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the June 2007 rating decision now on appeal and was adequate as to direct service connection.  As pointed out by the Board in January 2015, service connection for diabetes mellitus was granted subsequently, and the Veteran asserted a claim for secondary service connection for peripheral neuropathy based on diabetes.  Accordingly, and as directed by the Board, an additional VCAA letter was sent in March 2015 providing him notice with regard to secondary claims.  As a result, VA has complied with its duty to notify requirements.  Any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records and VA treatment records, as well as identified private records, with the file.  The RO sought records of treatment which the Veteran reported occurred in Vietnam as directed in the 2010 Board remand, to include those from Tan Son Nhut and Ben Wa Air Force Base.  A negative response was received from the National Personnel Records Center and from the Veteran.  In April 2011, a VA formal finding of unavailability of service treatment records from Tan Son Nhut and Ben Wa Air Force Base was made noting that all procedures to obtain these records had been correctly followed.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant Social Security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

VA obtained examination/opinions in 2015 for the issues on appeal as directed by the Board.  The medical opinion and examination reports are thorough and well-supported, and the Board finds them adequate.  As a result, the Board finds that VA has complied with its duty to assist in terms of providing an examination/opinion.

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal.  It is particularly salient to the Board in this regard that during his Board hearing, the Veteran related in great detail why he believed he was entitled to service connection for his claimed conditions.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

"A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id. 

Finally, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for bilateral upper extremity peripheral neuropathy and a generalized pain disorder.  The Board will address each claim in turn, applying the legal framework outlined above.

A.  Peripheral neuropathy, claimed as tingling and numbness in the hands, to include as due to exposure to herbicides in the Republic of Vietnam or as secondary to service-connected disability

As will be explained in detail herein, the preponderance of the evidence is against a finding that there is current peripheral neuropathy of the upper extremities that is related to service or service-connected disability.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (6) (iii).  In addition to the presumption of herbicide exposure, certain diseases are deemed to be associated with herbicide exposure.  38 C.F.R. § 3.309(e). 

Such diseases include, among others, early-onset peripheral neuropathy.  In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 (August 31, 2010).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  A list of specific conditions not having a positive association was recently published by the Secretary.  See Notice, 75 Fed. Reg. 81,332 (December 27, 2010).

The Board notes that 38 C.F.R. § 3.309(e) previously listed "acute and subacute peripheral neuropathy" as an enumerated disease and stated that this meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  See 78 Fed. Reg. 54,763, Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  In the National Academy of Sciences ' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy. 

Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy." VA also removed Note 2 to § 3.309(e), which had stated that, in order for the presumption to apply, the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, early-onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013, and to claims pending before VA on that date.  

The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA General Counsel has determined that the regulatory definition of "service in the Republic of Vietnam" in 38 C.F.R. § 3.307(a)(6)(iii) , requires that an individual actually have been present within the boundaries of the Republic of Vietnam to be considered to have served there, through inclusion of the requirement for duty or visitation in the Republic of Vietnam.  VAOPGCPREC 27-97.

Parenthetically, the Board notes that service connection for lower extremity diabetic peripheral neuropathy was granted in a May 2015 rating decision.

A service record dated January 23 1969, reflects that the Veteran was assigned to temporary duty for 5 days in Vietnam in February 1969.  His medals include the National Defense Service Medal and the Armed Forces Expeditionary Medal.  He was a construction engineer unit commander.  

In this case, however, the evidence fails to demonstrate that the Veteran has early-onset peripheral neuropathy of the upper extremities.  The record does not demonstrate a diagnosis of peripheral neuropathy of the upper extremities within a year of the Veteran's service separation, although the Veteran has argued that he experienced symptoms of tingling in service shortly after his return from Vietnam.  The Veteran also testified before the undersigned that he recalls this tingling began in service or when he took a construction test.  Service treatment records include a June 1965 entrance exam, negative for peripheral neuropathy conditions, as well as an October 1969 discharge examination which does not show findings or complaints of peripheral neuropathy of the upper extremities.  There are no treatment records dated within a year of separation from service that document peripheral neuropathy or have been interpreted by a medical professional as showing such a condition within that one-year period.  Private treatment records show a complaint in October 1973 of numbness which the Veteran related to a hunting trip 1 week earlier during which his feet were cold and wet for 12 hours.  The feet were normal on examination, with the impression of injury, possibly due to cold.  He was advised to stimulate his feet by rubbing and if the feet were indeed frostbitten, this was a sequela and to be expected.  

Thus, the Board finds that service connection for early onset peripheral neuropathy of the upper extremities based on herbicide presumption is not warranted, as the record demonstrates no such disability in the relevant time period following service.  

The Board must also consider whether the Veteran has peripheral neuropathy of the upper extremities directly caused by herbicide exposure, regardless of the date of onset.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Alternatively, the Board must consider whether the Veteran has peripheral neuropathy of the upper extremities as otherwise related to service or as secondary to a service-connected disability.  However, as stated above, the record fails to show current disability in this regard. 

A report of August 2010 VA examination show that the VA examiner ruled out a current diagnosis of peripheral neuropathy.  The relevant assessment was, "Insufficient evidence to diagnose peripheral neuropathy either prior to, during, or since his military service.  No functional limitations of ADL or occupation.  It is presumed this veteran was exposed to Agent Orange, but he has no peripheral neuropathy caused by Agent Orange."  

The Board ordered in January 2015 that additional medical evidence be obtained to determine whether there was peripheral neuropathy related to the recently service-connected diabetes.  

A VA examination report dated in March 2015 noted that diabetic peripheral neuropathy of bilateral lower extremities was diagnosed but emphasized that there were no symptoms or diagnosis of peripheral neuropathy of upper extremities.  The examiner noted that an exam for cold injury in 1973 noted cold injury of bilateral hands and feet diagnosed (related to elk hunting after separation from service).  A VA examination report dated in April 2015 noted diabetic peripheral neuropathy of bilateral lower extremities as a complication of diabetes mellitus.  

In a VA examination report dated in June 2015, the examiner indicated that the Veteran does not have a currently diagnosed neurologic impairment in the upper extremities.  The examiner found no evidence of an upper extremity neurologic impairment in the available record.  It appeared clear to the examiner that the March 2015 peripheral neuropathy exam provided a negative neurologic history and exam of the upper extremities with no indication of an upper extremity neurologic diagnosis.  It was explained that the cold injury diagnosis of the bilateral upper extremities with residual cold sensitivity and color changes would not be classified as a neurologic impairment.

Ultimately, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability of peripheral neuropathy of the upper extremities, regardless of the theory of service connection he asserts.  The medical record definitively shows no current disability of this nature.  The Board finds the 2015 opinions of the VA medical examiners to be overwhelmingly in agreement as to the fact that there is no current upper extremity peripheral neuropathy.  These opinions are the most probative evidence of record as to whether there is current disability.

The Board has considered the Veteran's lay assertion that he has tingling of the upper extremities that are related to his service or service-connected diabetes.  Certainly, he is competent to report sensory or observed symptoms and when they occurred, and his statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, however, a lay person is not competent to diagnose most medical disorders or render an opinion as to the cause or etiology of any current disorder because he or she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74  (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Given the Veteran's lack of demonstrated medical expertise, his statements regarding any such diagnosis or link are much less probative than the findings of the competent VA health care specialists discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

For these reasons, the Board concludes that the claim of entitlement to service connection for peripheral neuropathy, claimed as tingling and numbness in the hands, to include as due to exposure to herbicides in the Republic of Vietnam or as due to diabetes, must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Generalized Pain Disorder

The Veteran claims constant pain in his joints muscles, eyes, throat, and big toes ankles, knees and wrists due to service, and particularly due to service in 1968 and 1969 in Vietnam and Korea.  The Veteran has reported that he initially sought treatment for his generalized pain condition during Reserve service following his active duty service period.  He also stated he was treated at Tan Son Nhut Air Force Base in Saigon, Vietnam and Ben Wa in Vietnam.  However, as noted above, records could not be obtained verifying this treatment.  He testified that the pain disorder began in service about the time the hand tingling began.  He claims he sought treatment while in the reserves.  

Service treatment records do not reflect complaints of or treatment for general pain disorder claimed as involving various joints and muscles, the eyes, and throat and identified as degenerative arthritis of the knees, ankles and wrists, as well as GERD.  He was treated for a sore throat and viral upper respiratory infection in May 1969.  Entrance exam in June 1968 was negative for orthopedic, abdominal and throat conditions.  His discharge examination, conducted in October 1969 did not show that he complained of any pain disorders of any kind or orthopedic, abdominal or throat conditions.  

Private treatment records show complaints and treatment for pain in different body systems over the years but fail to show a diagnosis or finding of a generalized pain condition.  He was treated for eye inflammation on multiple occasions in 1977.  He injured his back in February 1981 requiring bed rest.  In July 1981, he had an episode of neck pain not due to injury.  In 1983, he reported back pain and right Achilles pain.  There was neck and shoulder discomfort in May 1986 as well as in September 1987 following a motor vehicle accident.  In April 1994 he had left Achilles tendonitis.  In October 1994 he injured his left shoulder trying to start his boat.  In July 2000 he was treated for knee pain with new limited mobility.  There were complaints of spontaneous right wrist pain for three weeks in November 2001.  It was noted that he was negative for other joint arthralgias at that time.  Records from 2002-2004 show that in January 2002, he reported recent pain and swelling of the right wrist noted during his usual extracurricular remodeling.  He reported a past history of episodes of pain in the left knee and left Achilles but no spine or gastrointestinal problems.  The impression was oligoarticular inflammatory arthritis consistent with spondyloarthropathy.  It was opined that this problem was confined to the right wrist.  X-rays were negative.  

A report of August 2010 VA examination show that the VA examiner ruled out a current diagnosis of general pain disorder.  The relevant assessment was, "This veteran does not have generalized pain syndrome."  The August 2010 VA examiner did identify the Veteran's current diagnoses of degenerative arthritis involving the knees, ankles and wrists as well as GERD, but the VA examiner failed to provide medical opinions on whether these current diagnosed disorders were related to his period of service.  

In a March 2015 report, a VA examiner reviewed the record and rendered a medical statement on the likely etiology of the Veteran's claimed generalized pain disordered, identified now as degenerative arthritis of the knees, ankles and wrists, as well as GERD.  The examiner opined that this condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was as follows: Review of the VA examination report from 2010, review of the other electronic medical records and interview of the patient was adequate to create this addendum/opinion without the need to re-examine the Veteran for these conditions.  There is no evidence in the STRs that the patient had onset of any of these conditions during military service or that they were manifested to a compensable degree during the first post-service year or that they are otherwise related to any aspect of the Veteran's period of service.  By the patient's history onset of these conditions was distant temporally from military service.

The available medical evidence does not establish a connection between a generalized pain condition and the Veteran's active military service.  The Veteran has not submitted private medical records with a medical opinion to contradict the August 2010 or March 2015 VA examiner's opinion.  

To the extent that the characterization of this claim as set forth in the 2015 Board remand suggests there is current disability (GERD and arthritis), the first element of Shedden is met.  However, elements 2 and 3 are not met.  The favorable evidence of a link between an in-service injury and the Veteran's current condition consists solely of the Veteran's assertions.  While the Veteran is entirely competent to report his symptoms, he has presented no probative clinical evidence of a nexus between his current condition and his military service.  The medical evidence of record suggests that there is no medical link between the Veteran's current generalized pain condition and any incident in service.  

Even if one were to credit the Veteran's assertions that he began to feel multiple manifestations of pain in service, as a lay person he is not competent to associate any of his claimed symptoms of a generalized pain condition to an in-service injury because he lacks the specific medical training to provide a competent opinion.  See also 38 C.F.R. § 3.159(a)(1) (2015).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, the Veteran's arthritis was not manifested within a year of service separation.  

In summary, while there is some favorable evidence, primarily the Veteran's lay statements, the Board has placed greater probative weight on the collective negative opinions set forth in the 2010 and 2015 VA examination reports, each rendered by a medical provider as opposed to a layperson, that do not establish an etiological link between the Veteran's claimed generalized pain disorder as outlined above and active military service.  The medical opinions outweigh the Veteran's lay contentions.  The evidence of record contains some ongoing complaints of general aches and pain over the years, but no in-service treatment for relevant symptoms.  In fact, the Veteran denied any such complaints at his separation examination.  








	(CONTINUED ON NEXT PAGE)



Moreover, it does not contain reliable evidence which relates the claimed current condition to any injury or disease in service.  In this regard, the Court has said that a symptom alone, like pain, is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As a result, service connection is not warranted.  


ORDER

Service connection for peripheral neuropathy, claimed as tingling and numbness in the hands, to include as due to exposure to herbicides in the Republic of Vietnam is denied. 

Service connection for a generalized pain disorder, claimed as involving various joints and muscles, the eyes, and throat and identified as degenerative arthritis of the knees, ankles and wrists, as well as GERD, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


